t c memo united_states tax_court andrea mcquarrie petitioner v commissioner of internal revenue respondent docket no filed date andrea mcquarrie pro_se jamie j song for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure after concessions the issues for decision are whether respondent concedes that dollar_figure received by petitioner from greyhound lines inc should not be included in her taxable_income respondent also concedes that petitioner was entitled to continued petitioner must include dollar_figure in gambling winnings in her gross_income for whether she can use her gambling_losses to offset her gambling winnings and whether any portion of her social_security disability benefits is includable in her gross_income for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in raynham massachusetts during petitioner attended a driver training program for greyhound lines inc greyhound after completion petitioner was employed as a driver for greyhound however after working only a couple of months petitioner could no longer drive due to physical ailments during petitioner was not engaged in the trade_or_business of gambling however petitioner won two slot machine continued a child_tax_credit not claimed on petitioner’s tax_return unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar while not in issue the amounts of the child_tax_credit additional child credit and the earned_income_credit that petitioner is entitled to is dependent upon the resolution of the issues for decision in this case and should be addressed in the parties’ rule_155_computations jackpots of dollar_figure and dollar_figure from mashantucket pequot gaming enterprise foxwoods casino resort foxwoods and cache creek casino resort cache creek respectively foxwoods and cache creek sent petitioner forms w-2g certain gambling winnings reflecting the jackpot payments petitioner’s gambling_losses exceeded her gambling winnings in petitioner received social_security disability benefits of dollar_figure during on date petitioner filed a form_1040 u s individual_income_tax_return for petitioner claimed head_of_household filing_status petitioner reported wage income of dollar_figure pension distributions of dollar_figure and unemployment_compensation of dollar_figure for total income of dollar_figure petitioner deducted dollar_figure for qualified_tuition_and_related_expenses and reported adjusted_gross_income of dollar_figure after taking a standard_deduction of dollar_figure an earned_income_credit of dollar_figure and an additional_child_tax_credit of dollar_figure petitioner requested a refund of dollar_figure petitioner did not report her gambling winnings or her social_security disability benefits on date respondent sent petitioner a notice_of_deficiency for using information received from third parties respondent determined petitioner received but did not report gambling income from foxwoods of dollar_figure gambling income from cache creek of dollar_figure and social_security payments of dollar_figure of which dollar_figure was includable in gross_income as a result respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure on date petitioner filed a petition with this court upon order of the court petitioner filed an amended petition on date contesting respondent’s determinations in the notice_of_deficiency opinion the first issue for decision is whether petitioner must include dollar_figure in gambling winnings in her gross_income for for federal_income_tax purposes gross_income means all income from whatever source derived including gambling sec_61 lutz v commissioner tcmemo_2002_89 therefore we hold that petitioner must include dollar_figure in gambling winnings in her gross_income for the second issue for decision is whether petitioner may use her gambling_losses to offset her gambling winnings in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gambling winnings see sec_165 if such a taxpayer takes the standard_deduction instead of itemizing her respondent also determined that petitioner received non- employee compensation of dollar_figure from greyhound respondent concedes that this amount should not be included in petitioner’s taxable_income see supra note deductions she may not deduct any gambling_losses see torpie v commissioner tcmemo_2000_168 petitioner credibly testified and we have so found that her gambling_losses exceeded her gambling winnings in however because petitioner was not engaged in the trade_or_business of gambling she would have to forgo the standard_deduction to deduct her gambling_losses as an itemized_deduction see sec_63 and b torpie v commissioner supra petitioner’s standard_deduction dollar_figure exceeds her potential itemized_deduction for gambling_losses dollar_figure thus petitioner’s election to take the standard_deduction resulted in a larger deduction than had she taken an itemized_deduction for her gambling_losses because petitioner elected to take the standard_deduction we hold that she cannot take an itemized_deduction for her gambling_losses to offset her gambling winnings see sec_63 and b torpie v commissioner supra the final issue for decision is whether any portion of petitioner’s social_security disability benefits are includable in her gross_income for respondent determined that dollar_figure of petitioner’s benefits are so included sec_86 requires the inclusion of a portion of social_security_benefits in gross_income when the sum of the taxpayer’ sec_4 petitioner presented no evidence that she was entitled to other itemized_deductions beyond that for her gambling_losses modified adjusted gross income5 plus one-half of her social_security_benefits exceeds certain threshold amounts in the case of a head_of_household return when this sum exceeds dollar_figure the lesser_of percent of such excess or percent of the social_security_benefits must be included in gross_income sec_86 c a petitioner’s reported modified_adjusted_gross_income for was dollar_figure as found above petitioner must include dollar_figure in gambling winnings in her gross_income which increases her modified_adjusted_gross_income to dollar_figure the sum of petitioner’s modified_adjusted_gross_income and half of her social_security disability benefits7 equals dollar_figure because this amount exceeds dollar_figure we hold that petitioner must include dollar_figure of her social_security_benefits in her gross_income for see sec_86 c a as applicable to the instant case modified_adjusted_gross_income is the taxpayer’s adjusted_gross_income plus deductions for qualified_tuition_and_related_expenses sec_86 see also sec_222 petitioner reported adjusted_gross_income of dollar_figure to which her dollar_figure deduction for qualified_tuition_and_related_expenses was added to determine her modified_adjusted_gross_income see sec_86 half of petitioner’s social_security_benefit dollar_figure in total equals dollar_figure dollar_figure less dollar_figure equals dollar_figure fifty percent of dollar_figure equals dollar_figure in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
